DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The amendment/remarks received 02/22/2022 have been entered and fully considered.  Claims 1-11 are pending.  Claim 12 is cancelled.  Claim 1 is amended.  Claims 1-11 are examined herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over EP 3093272 A1 (“Ryll”) in view of US 2016/0226068 A1 (“Xia”).
Regarding claim 1, Ryll discloses a process for preparing a cathode material for a lithium ion battery (Title; Abstract; [0001]-[0002]).  
The process comprises a step (referred to herein as (a)) of synthesizing a mixed oxide of formula  Li1+x(NiaCobMncMd)1-xO2, wherein M is selected from Al, Ti, Zr and W, x is in the range of from 0.015 to 0.03, a is in the range of from 0.3 to 0.95, b is in the range of from 0.05 to 0.35, c is in the range of from zero to 0.35, d is in the range of from 0.001 to 0.05, with a+b+c+d=1 ([0001]).  The synthesizing occurs at a temperature in the range of from 750 to 950°C in an oxygen containing atmosphere ([0067], [0070]).  Ryll discloses the material is cooled to ambient temperature (referred to herein as (d)) ([0139]).
After (a) the mixed oxide is cooled ([0075]).
Ryll does not expressly disclose (b) cooling down the mixed oxide obtained from (a) to a temperature ranging from 100 to 400°C, and (c) adding at least one reactant selected from the group consisting of SO2 and SO3 at the temperature of 100 to 400°C.
Xia discloses a method for preparing a lithium-rich manganese-based compound comprising mixing a lithium-rich manganese-based compound with a lithium remover (Abstract).  The lithium remover may be a gas such as SO2 ([0037]).  By treating the lithium-rich manganese-based compound with a lithium remover, only Li2O is removed from the surface while no change occurs in the surface structure thereof.  Generation of Li2O is the main reason that causes a low initial coulombic efficiency.  Therefore, the initial coulombic efficiency of the lithium-rich manganese-based positive electrode material is increased due to the reduction of Li2O; and at the same time, because of the existence of oxygen vacancies and lithium vacancies in the lithium-rich manganese-based positive electrode material, lithium ions are easy to diffuse, thus improving the rate performance and the cycle performance ([0021]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to treat with SO2 as taught by Xia to increase the initial coulombic efficiency and improve the rate performance and the cycle performance.
Regarding the cooling to a temperature ranging from 100 to 400°C and adding the at least one reactant at the temperature of 100 to 400°C, it is noted that Ryll teaches synthesizing at a temperature in the range of from 750 to 950°C and Schulz-Dobrick teaches treating the mixed oxide at a temperature of 40 to 1000°C ([0018], [0038]) and in examples at 120°C ([0046]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select the temperature range in (b) as claimed through routine experimentation.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Further, from the standpoint of reducing energy costs, when both the synthesizing in (a) and treating in (b) occur at an elevated temperature, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to cool only to the temperature needed for the treating in (b) to reduce energy costs by avoiding re-heating.
Regarding claim 2, modified Ryll discloses the process of claim 1.  Ryll further discloses a is preferably 0.5 to 0.85, b is 0.05 to 0.35, c is preferably 0.05 to 0.35 and d is 0.001 to 0.03, and M is selected from Al, Ti, Zr and W ([0009]).
Regarding claims 3-4, modified Ryll discloses the process of claim 1.  Ryll further discloses the mixed oxide is synthesized from a mixture of a lithium salt (e.g. LiOH or Li2CO3) ([0065]) and a hydroxide precursor of the mixed oxide ([0019], [0039], [0055]).
Regarding claim 5, modified Ryll discloses the process of claim 1.  Ryll further discloses the oxygen-containing atmosphere is air, pure oxygen, or mixtures of oxygen and air (i.e. oxygen-enriched air) ([0070]).
Regarding claim 8, modified Ryll discloses the process of claim 7.  Xia discloses the gas lithium remover and an inert gas in a molar ratio of 1:100 to 1:2 ([0018]).  This corresponds to approximately 1 to 33.3% by volume.  The claimed concentration would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention because the concentration disclosed by Xia overlaps the concentration as claimed.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Furthermore, “[t]he normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See also, In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); and MPEP 2144.05.
Regarding claim 9, modified Ryll discloses the process of claim 1.  It is noted that neither the instant claim nor the specification state how long the maintaining the temperature in the range of from 100 to 400°C lasts.  Therefore, because the temperature in the combination falls within this range for some period of time, the instant limitation is met.  Moreover, in an example Xia teaches a treatment lasting 16 hours ([0046]).
Regarding claim 10, modified Ryll discloses the process of claim 1.  Ryll further discloses the oxygen-containing atmosphere (in step (a)) is air, pure oxygen, or mixtures of oxygen and air (i.e. oxygen-enriched air) ([0070]).  Xia further discloses that when the lithium remover (e.g. SO2) is a gas, the reaction may be carried out by introducing a mixed gas of the gas lithium remover and an inert gas ([0018], [0038]) (in step (c)).  It is noted that the SO2 gas of Xia is not introduced instantaneously and thus reads on a flow.  Furthermore, it is well within the expected skill of the technician to operate a process continuously.  In re Dilnot, 319 F.2d 188, 138 USPQ 248 (CCPA 1963).  See also In re Lincoln, 29 CCPA 942; 1942 C.D. 386; 541 O.G. 668; 126 F. (2d) 477; 53 USPQ 40, Dow v. Coe, 1942 C.D. 128; 545 O.G. 905; 132 F. (2) 577, In re Korpi et al., 34 CCPA 956; 1947 C.D. 290; 602 O.G. 672; 160 F. (2) 564; 73 USPQ 229.
Regarding claim 11, modified Ryll discloses the process of claim 1.  Ryll discloses the process may be performed in a rotary tube furnace, a muffle furnace, a pendulum furnace, a roller hearth furnace or a push-through furnace ([0068]).  While Xia does not expressly disclose the type of furnace in which the treatment is performed, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the same furnace as step (a) for manufacturing efficiency.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over EP 3093272 A1 (“Ryll”) in view of US 2016/0226068 A1 (“Xia”) as applied to claim 1 above, and further in view of US 2013/0183586 A1 (“Schulz-Dobrick”).
Regarding claims 6-7, modified Ryll discloses the process of claim 1.  Xia further discloses that when the lithium remover (e.g. SO2) is a gas, the reaction may be carried out by introducing a mixed gas of the gas lithium remover and an inert gas ([0018], [0038]).  However, Xia is silent regarding in (c) said reactant is added to a stream of oxygen, oxygen-enriched dry air, dry air, nitrogen, a noble gas or a combination thereof [claim 6] and (c) and (d) are performed in an atmosphere of air, oxygen, nitrogen, a noble gas or a combination thereof [claim 7].
Schulz-Dobrick discloses a process for treating a mixed oxide in which a gaseous reactant (in this case, a boron compound) is provided with a carrier gas (Abstract; [0043]).  Schulz-Dobrick exemplifies inert gases such as nitrogen and noble gases, for example argon ([0043]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a noble gas as the inert gas of Xia because it is a known inert gas for treating mixed oxides from which one of ordinary skill in the art would expect predictable results.

Response to Arguments
Applicant’s arguments, see pp. 6-7, filed 02/22/2022, with respect to the rejection(s) of claim(s) 1-11 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of EP 3093272 A1 (“Ryll”) in view of US 2016/0226068 A1 (“Xia”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Scott Carrico whose telephone number is (571)270-5504. The examiner can normally be reached Monday-Friday 8AM-5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert Scott Carrico
Primary Examiner
Art Unit 1727



/Robert S Carrico/Primary Examiner, Art Unit 1727